Motion Granted and Order filed November 20, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00580-CV
                                   ____________

       IN THE ESTATE OF ROSA ELVIA GUERRERO, DECEASED


                      On Appeal from Probate Court No 2
                             Harris County, Texas
                      Trial Court Cause No. 388,367-401


                                    ORDER

      On November 5, 2014, appellant Mike Hall Chevrolet, Inc. d/b/a
AutoNation Chevrolet Highway 6 f/k/a Champion Chevrolet Highway 6 filed a
motion to stay the underlying trial court proceedings, including discovery, pending
resolution of appellant’s motion for reconsideration en banc.
      It appears from the facts stated in the motion that appellant will be
prejudiced unless relief is granted. We therefore GRANT appellant’s motion and
issue the following order:

      We ORDER all proceedings, including discovery, in trial court cause
number 388,367-401 STAYED until a final decision by this court on appellant’s
motion for reconsideration en banc.

                                 PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Wise. (Frost, C.J.,
would deny the motion.)